The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, drawn to claims 1-14, in the reply filed on 07/06/2022 is acknowledged.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (method), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/06/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-7 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2:
	Claim 2 sets forth “wherein the at least one monopole antenna is configured to have a length of (2n-1) x λ/4 (where n is a natural number of one or more and λ is a wavelength of the wave formed on the surface of the plasma)”. This limitation is indefinite by reference to an object that is variable Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential) and Ex parte Brummer, 12 USPQ2d 1653 (Bd. Pat. App. & Inter. 1989). The relationship between the length of the monopole antenna and the wavelength are NOT based on any known standard because a wavelength is variable depending upon, among other things, different plasma compositions and plasma densities. Examiner suggests claiming the specific length of the monopole antenna. For purposes of prosecution on the merits, examiner is interpreting this limitation to mean “wherein the at least one monopole antenna is configured to have a length 
Regarding claim 3:
	Claim 3 recites the limitation "the at least one plasma electric field monitor" in claim 2. There is insufficient antecedent basis for this limitation in the claim. For purposes of prosecution on the merits, examiner is interpreting this limitation to mean “the at least one monopole antenna”.
Furthermore, claim 3 sets forth “the plurality of monopole antennas have different lengths corresponding to (2n-1) x λ/4 in a range of the plasma density used for a plasma process”. This limitation is indefinite by reference to an object that is variable Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential) and Ex parte Brummer, 12 USPQ2d 1653 (Bd. Pat. App. & Inter. 1989). The relationship between the length of the monopole antenna and the wavelength are NOT based on any known standard because a wavelength is variable depending upon, among other things, different plasma compositions and plasma densities. Examiner suggests claiming the specific length of the monopole antenna. For purposes of prosecution on the merits, examiner is interpreting this limitation to mean “the plurality of monopole antennas have different lengths 
Regarding claim 4:
	Claim 4 sets forth “wherein when the lengths of the monopole antennas are set to λ/4, the lengths of the plurality of monopole antennas are in a range of 0.5 to 1 mm”. This limitation is indefinite by reference to an object that is variable Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential) and Ex parte Brummer, 12 USPQ2d 1653 (Bd. Pat. App. & Inter. 1989). The relationship between the length of the monopole antenna and the wavelength are NOT based on any known standard because a wavelength is variable depending upon, among other things, different plasma compositions and plasma densities. Examiner suggests claiming the specific length of the monopole antenna. For purposes of prosecution on the merits, examiner is interpreting this limitation to mean “
Regarding claims 5-7:
	Claims 5-7 are rejected at least based on their dependency from claim 2.
Regarding claim 13:
	Claim 13 sets forth “wherein the at least one monopole antenna is configured to have a length of (2n-1) x λ/4 (where n is a natural number of one or more and λ is a wavelength of the wave formed on the surface of the plasma)”. This limitation is indefinite by reference to an object that is variable Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential) and Ex parte Brummer, 12 USPQ2d 1653 (Bd. Pat. App. & Inter. 1989). The relationship between the length of the monopole antenna and the wavelength are NOT based on any known standard because a wavelength is variable depending upon, among other things, different plasma compositions and plasma densities. Examiner suggests claiming the specific length of the monopole antenna. For purposes of prosecution on the merits, examiner is interpreting this limitation to mean “wherein the at least one monopole antenna is configured to have a length 
Regarding claim 14:
	Claim 14 sets forth “the plurality of monopole antennas have different lengths corresponding to (2n-1) x λ/4 in a range of the plasma density used for a plasma process”. This limitation is indefinite by reference to an object that is variable Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential) and Ex parte Brummer, 12 USPQ2d 1653 (Bd. Pat. App. & Inter. 1989). The relationship between the length of the monopole antenna and the wavelength are NOT based on any known standard because a wavelength is variable depending upon, among other things, different plasma compositions and plasma densities. Examiner suggests claiming the specific length of the monopole antenna. For purposes of prosecution on the merits, examiner is interpreting this limitation to mean “the plurality of monopole antennas have different lengths 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugai et al (US 2002/0047543).
Regarding claim 1:
	Sugai teaches a plasma electric field monitor (apparatus depicted in claim 8) [fig 8 & 0106], comprising: at least one monopole antenna (wire-like antennas, 15a/15b) provided to extend inward of the chamber from a wall portion of the chamber (wall of the chamber 1) and be perpendicular to the inner wall surface of the chamber (see fig 8), and configured to receive the wave formed on the surface of the plasma (plasma absorption frequency) [fig 8 & 0106]; and a coaxial line (coaxial cables, 16A/16B) configured to extract a signal of the electric field intensity of the wave received by the at least one monopole antenna (15a/15b) [fig 8 & 0106]. 
The limitation “that monitors an electric field intensity of a wave in a plasma processing apparatus for forming a plasma inside a chamber in which a substrate is accommodated and processing the substrate with the plasma, the plasma having the wave on a surface thereof and existing near an inner wall surface of the chamber” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Regarding claim 9:
	Sugai teaches the at least one monopole antenna (15a/15b) is covered with a dielectric material (dielectric tube, 14a) [fig 8 & 0106]. 
Regarding claims 10-11:
	The limitations of claims 10-11 do not impart any structural limitations to the claim. Specifically, limitations drawn to how an external plasma is intended to be formed does NOT add structure to a plasma electric field monitor. Furthermore, claiming how the plasma electric field monitor is intended to be used does not add structure to the claims. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi et al (US 2005/0188922) in view of Sugai et al (US 2002/0047543).
Regarding claim 1:
	Ishibashi teaches a plasma electric field monitor (apparatus depicted in fig 4/6) [fig 4, 6 & 0042-0043, 0047], comprising: at least one monopole antenna (pickup antenna, 44) provided to extend inward of the chamber from a wall portion of the chamber (5) and be perpendicular to the inner wall surface of the chamber (see fig 6), and configured to receive the wave formed on the surface of the plasma (electromagnetic wave) [fig 4, 6 & 0042-0043, 0047].
	Ishibashi does not specifically teach a coaxial line configured to extract a signal of the electric field intensity of the wave received by the at least one monopole antenna. 
	Sugai teaches a coaxial line (coaxial cables, 16A/16B) configured to extract a signal of the electric field intensity of the wave received by the at least one monopole antenna (15a/15b) [fig 8 & 0104-0107].
	It would have been obvious to one skilled in the art before the effective filing date to modify the plasma electric field monitor of Ishibashi to include a coaxial line, as in Sugai, because such is an effective transmitting structure [Sugai – 0075, 0106].
The limitation “that monitors an electric field intensity of a wave in a plasma processing apparatus for forming a plasma inside a chamber in which a substrate is accommodated and processing the substrate with the plasma, the plasma having the wave on a surface thereof and existing near an inner wall surface of the chamber” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Regarding claims 2 and 13:
	Ishibashi teaches the at least one monopole antenna (pickup antenna, 44) is configured to have a length (see fig 4/6) [fig 4, 6 & 0042-0043, 0047].
Regarding claims 3 and 14:
	Ishibashi does not specifically teach the at least one monopole antenna includes a plurality of monopole antennas, and the plurality of monopole antennas have different lengths.
	Sugai teaches at least one monopole antenna (15a/15b) includes a plurality of monopole antennas (15a/15b), and the plurality of monopole antennas (15a/15b) have different lengths (Lb/La) [fig 8-9 & 0105-0107].
	It would have been obvious to one skilled in the art before the effective filing date to modify the at least one monopole antenna of Ishibashi to include a plurality of monopole antennas having different lengths, as in Sugai, to obtain plasma absorption frequencies of the same level at the various lengths as the plasma surface wave resonance frequency [Sugai – 0106].
The limitations “wherein the wavelength of the wave formed on the surface of the plasma changes depending on a plasma density of the plasma” do not impart any structural limitations to the claim. Specifically, limitations drawn to the properties of an external plasma does NOT add structure to a plasma electric field monitor.
Regarding claim 8:
	Ishibashi teaches the at least one monopole antenna (pickup antenna, 44) is provided so as not to protrude beyond a peripheral surface of an inner wall of the chamber while protruding vertically from a bottom surface of a concave portion provided on the peripheral surface of the inner wall of the chamber (see fig 4) [fig 4, 6 & 0042-0043, 0047].
Regarding claim 9:
	Ishibashi teaches the at least one monopole antenna (pickup antenna, 44) is covered with a dielectric material (dielectric) [fig 4, 6 & 0041-0043, 0047]. 
Regarding claims 10-11:
	The limitations of claims 10-11 do not impart any structural limitations to the claim. Specifically, limitations drawn to how an external plasma is intended to be formed does NOT add structure to a plasma electric field monitor. Furthermore, claiming how the plasma electric field monitor is intended to be used does not add structure to the claims. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Regarding claim 12:
	Ishibashi teaches a plasma processing apparatus (plasma processing unit, 1) for performing a process on a substrate (W) by a plasma [fig 1 & 0024], comprising: a chamber (process vessel, 2) in which the substrate (W) is accommodated [fig 1 & 0024]; a microwave output part (microwave supply device, 36) configured to output microwaves [fig 1 & 0028]; a microwave radiation mechanism (coaxial waveduide, 35) provided on a microwave transmission path through which the microwaves outputted from the microwave output part (36) are transmitted, and including a slot antenna (slot antenna, 30) having a slot (slits, 33) for radiating the microwaves therethrough and a microwave transmission window (transmissive window, 20) made of a dielectric material (dielectric material) and configured to transmit the microwaves radiated from the slot (33) therethrough [fig 1 & 0026-0028]; and a plasma electric field monitor (apparatus depicted in fig 4/6) [fig 4, 6 & 0042-0043, 0047], wherein the plasma electric field monitor (apparatus depicted in fig 4/6) comprises: at least one monopole antenna (pickup antenna, 44) provided to extend inward of the chamber from a wall portion of the chamber (5) while protruding perpendicular to a wall surface of the chamber (see fig 6), and configured to receive the surface wave formed on the surface of the plasma (electromagnetic wave) [fig 4, 6 & 0042-0043, 0047].
	Ishibashi does not specifically teach a coaxial line configured to extract a signal of the electric field intensity of the surface wave received by the at least one monopole antenna. 
	Sugai teaches a coaxial line (coaxial cables, 16A/16B) configured to extract a signal of the electric field intensity of the surface wave received by the at least one monopole antenna (15a/15b) [fig 8 & 0104-0107].
	It would have been obvious to one skilled in the art before the effective filing date to modify the plasma electric field monitor of Ishibashi to include a coaxial line, as in Sugai, because such is an effective transmitting structure [Sugai – 0075, 0106].
The limitations “configured to monitor an electric field intensity of a surface wave that exists on a surface of a plasma formed inside the chamber by the microwaves radiated from the microwave radiation mechanism and near an inner wall of the chamber” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Claim(s) 2-7 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi et al (US 2005/0188922) in view of Sugai et al (US 2002/0047543) as applied to claims 1 and 8-12 above, and further in view of Buschbeck et al (US 2,239,909).
The limitations of claims 1 and 8-12 have been set forth above.
Regarding claims 2 and 13:
	Modified Ishibashi teaches the at least one monopole antenna (pickup antenna, 44) is configured to have a length (see fig 4/6) [Ishibashi - fig 4, 6 & 0042-0043, 0047].
	Modified Ishibashi does not teach a specific length.
Buschbeck does not disclose a specific length but teaches the length is a result-effective variable [fig 3 & col 1, lines 1-26 and col 2, lines 35-41]. It would have been obvious to a person of ordinary skill in the art before the effective filing date to discover the optimum range for the length through routine experimentation in order to suppress standing waves [col 1, lines 1-26]. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP 2144.05].
Regarding claims 3 and 14:
	Modified Ishibashi teaches at least one monopole antenna (15a/15b) includes a plurality of monopole antennas (15a/15b), and the plurality of monopole antennas (15a/15b) have different lengths (Lb/La) [Sugai - fig 8-9 & 0105-0107].
	Similarly, Buschbeck teaches antennas having different lengths [fig 3 & col 1, lines 1-26 and col 2, lines 35-41].
	It would have been obvious to one skilled in the art before the effective filing date to modify each of the plurality of monopole antennas of modified Ishibashi to have different lengths, as in Buschbeck, to suppress standing waves [col 1, lines 1-26].
The limitations “wherein the wavelength of the wave formed on the surface of the plasma changes depending on a plasma density of the plasma” do not impart any structural limitations to the claim. Specifically, limitations drawn to the properties of an external plasma does NOT add structure to a plasma electric field monitor.
Regarding claim 4:
	Modified Ishibashi does not specifically teach the lengths of the plurality of monopole antennas are in a range of 0.5 to 1 mm. 
Buschbeck does not disclose a specific length but teaches the length is a result-effective variable [fig 3 & col 1, lines 1-26 and col 2, lines 35-41]. It would have been obvious to a person of ordinary skill in the art before the effective filing date to discover the optimum range for the length through routine experimentation in order to suppress standing waves [col 1, lines 1-26]. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP 2144.05].
Regarding claim 5:
	Ishibashi teaches the at least one monopole antenna (pickup antenna, 44) is provided so as not to protrude beyond a peripheral surface of an inner wall of the chamber while protruding vertically from a bottom surface of a concave portion provided on the peripheral surface of the inner wall of the chamber (see fig 4) [fig 4, 6 & 0042-0043, 0047].
Regarding claim 6:
	Ishibashi teaches a dielectric material (dielectric) is embedded in the concave portion (see fig 4) [fig 4, 6 & 0041-0043, 0047]. 
Regarding claim 7:
	The limitations of claim 7 do not impart any structural limitations to the claim. Specifically, limitations drawn to how an external plasma is intended to be formed does NOT add structure to a plasma electric field monitor. Furthermore, claiming how the plasma electric field monitor is intended to be used does not add structure to the claims. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Claim(s) 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi et al (US 2005/0188922) in view of Sugai et al (US 2002/0047543) as applied to claims 1-3 and 8-14 above, and further in view of Matsumoto et al (US 7,339,656).
The limitations of claims 1-3 and 8-14 have been set forth above.
Regarding claim 4:
	Modified Ishibashi does not specifically teach the lengths of the plurality of monopole antennas are in a range of 0.5 to 1 mm. 
	Matsumoto teaches the lengths of the plurality of monopole antennas (probe portion) are in a range of 0.5 to 1 mm (several millimeters) [fig 14A-14B & col 1, lines 45-64]. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)
	It would have been obvious to one skilled in the art before the effective filing date to modify the lengths of the plurality of monopole antennas of modified Ishibashi with the lengths of Matsumoto because such a length is satisfactory for the intended use [Matsumoto – col 1, lines 45-64]. A change in size is generally recognized as being within the level of ordinary skill in the art [MPEP 2144.04].
Regarding claim 5:
	Ishibashi teaches the at least one monopole antenna (pickup antenna, 44) is provided so as not to protrude beyond a peripheral surface of an inner wall of the chamber while protruding vertically from a bottom surface of a concave portion provided on the peripheral surface of the inner wall of the chamber (see fig 4) [fig 4, 6 & 0042-0043, 0047].
Regarding claim 6:
	Ishibashi teaches a dielectric material (dielectric) is embedded in the concave portion (see fig 4) [fig 4, 6 & 0041-0043, 0047]. 
Regarding claim 7:
	The limitations of claim 7 do not impart any structural limitations to the claim. Specifically, limitations drawn to how an external plasma is intended to be formed does NOT add structure to a plasma electric field monitor. Furthermore, claiming how the plasma electric field monitor is intended to be used does not add structure to the claims. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sugai et al (US 6,184,623), Loewenhardt et al (US 6,356,097), Moroz (US 2007/0075036), and Ito et al (US 2011/0061811) teach a plasma electric field monitor [fig 9, 2B, 1, and 2, respectively].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081. The examiner can normally be reached Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Kendall/Primary Examiner, Art Unit 1718